Citation Nr: 0725141	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  03-01 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
service-connected burn scar on the palm of the right hand.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to 
November 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the RO.  

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development in January 2004.  



FINDING OF FACT

The service-connected burn scar on the palm of the right hand 
is superficial, measures 4 cm by 5 cm and is painful, but it 
is not adherent, unstable or productive of functional 
impairment.  .



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected burn scar on the palm of the right hand 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804 (2002); 38 C.F.R. §§ 3.519, 4.1, 4.7, 4.118 
including Diagnostic Codes 7801, 7802, 7803, 7804 (2006).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  

These notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In April 2004, the veteran was provided with proper notice as 
it pertained to his claim of an increased rating for his 
service-connected burn on his right hand.  He was not 
provided with notice of the type of information and evidence 
necessary to assign a disability rating or effective date.  

The Board points out that this type of notice was not 
provided to the veteran until March 2006.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
transfer and re-certification of the veteran's case to the 
Board after the January 2004 Board remand.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice, present argument, and respond with any additional 
evidence or information relevant to the claim.  Furthermore, 
the evidence does not show that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The evidence shows that the veteran, who is represented, had 
actual knowledge with the requirements for the benefits 
sought on appeal.  Therefore, under these circumstances, the 
Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," such that the VCAA timing error did not 
affect the essential fairness of the adjudication of the 
claim.  See Sanders, supra. See also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

Thus, the Board concludes that the defect in the timing of 
the VCAA notice constitutes harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
 
With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claim.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim.  

The RO has obtained the veteran's service medical records, 
private medical records, VA medical records, Social Security 
records, and afforded the veteran VA examinations of the 
right hand.  The veteran has not identified any further 
evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  



Analysis

By a rating decision dated August 1994, the RO granted 
service connection for a burn scar to the right hand, and 
assigned a noncompensable rating, effective on May 9, 1994.  

In December 2001, the veteran submitted a claim for an 
increased rating.  A rating decision dated July 2002 
continued the noncompensable rating.  The veteran submitted a 
Notice of Disagreement and a rating decision dated May 2005 
granted the veteran a rating of 10 percent, effective on 
December 5, 2001.  

The veteran was afforded a VA examination in May 2002 for his 
scars.  The veteran complained of cramping in the area of his 
second-degree burn on the palm of the right hand, 
specifically with repetitive use.  

The examination revealed a superficial, circular scar on the 
right palm that measured 3 centimeters.  There was no 
tenderness, adherence, abnormal texture, ulceration, 
depression, elevation, underlying tissue loss, disfigurement, 
inflammation, edema or keloid formation.  The scar was 
minimally hypopigmented.  

There was also no limitation of function caused by the scar.  
A VA examination of the hand performed on the same date again 
noted complaints of cramping in the right hand with excessive 
or repetitive use.  

The veteran also complained of moderate limitation of motion 
and functional impairment during flare-ups.  The range of 
motion of the right thumb was within normal limits, with 0 to 
50 degrees of flexion at the metacarpal phalageal joint.  He 
was able to oppose all fingertips, and grasping strength was 
5/5 in the right hand.  

The veteran did not have weakened movements against strong 
resistance; there was no evidence of incoordination or 
painful motion with use.  The veteran did have cramping with 
repetitive use.  The examiner provided a diagnosis of 
cramping in the right hand unrelated to the burn scar.  

The veteran was afforded another VA examination in March 2005 
when he complained of sensitivity and pain in the area of the 
right palm as well as symptoms of numbness and tingling in 
the median nerve distribution that are more consistent with 
carpal tunnel syndrome.  

The veteran also complained of other carpal tunnel symptoms 
such as aching in the volar wrist and forearm which worsened 
with repetitive or prolonged usage.  The examiner noted that 
the veteran seemed to be relating all the symptoms to his 
service-related burn because they were all anatomically 
related to the same area.  

The VA examiner stated that the nature of the burn injury of 
the palm and subsequent debridment was not medically related 
to the onset of the carpal tunnel syndrome.  However, the 
veteran did describe symptoms of cutaneous hypersensitivity 
in the exact area of the burn scar that were objectively 
demonstrated on examination.  

An examination of the scar showed that it was palpably 
marginated as a 5cm by 4cm area at the base of the thumb and 
extending into the inner aspect of the interspace between the 
thumb and index finger and was definitely tender to palpation 
and felt a bit thicker than the surrounding tissue.  There 
was pain with no adherence to the underlying tissue.  The 
scar was superficial, but texture of the skin was a bit 
thickened.  

There was noted to be no instability, ulceration or breakdown 
of the skin.  The scar was not deep; there was no 
inflammation, edema or keloid formation, and the scar was not 
discernibly different from the surrounding skin.  Motion of 
the thumb and index finger was normal and unhindered by the 
scar.  The examiner provided a diagnosis of a painful burn 
scar on the palm of the right hand.  

An April 2006 VA examination performed in conjunction with 
the veteran's claim of service connection for carpal tunnel 
syndrome, noted a skin burn on the right hand with no muscle, 
tendon, vascular or neurologic involvement.  The examiner 
opined that the veteran's complained-of numbness did not 
correspond to a nerve lesion at the burned skin of the palm 
of the right hand.  

VA medical records submitted include treatment for complaints 
of pain in the right hand.  Additionally, Social Security 
Administration (SSA) records indicated that the veteran's 
disabilities included those of cognitive disorder, dementia 
due to head trauma, borderline intellectual functioning, 
major depression and anxiety.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

During the pendency of the veteran's appeal, the regulations 
for evaluating scars were revised, effective on August 30, 
2002.  Under 38 C.F.R. § 4.118, Diagnostic Code 7801 (2002), 
for scars, third degree burns, a 10 percent rating is 
warranted for area or areas exceeding 6 square inches (38.7 
cm.2), and a 20 percent rating is warranted for area or areas 
exceeding 12 square inches (77.4 cm.2).  As the veteran did 
not have a third degree burn to his right hand, a higher 
rating is not warranted under Diagnostic Code 7801 (2002).  

Additionally, under 38 C.F.R. § 4.118, Diagnostic Codes 7802, 
7803, and 7804 (2002), for scars a rating in excess of 10 
percent rating is not available.  

Under the revised regulations effective August 30, 2002, 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2006), for scars, 
other than head, face, or neck, that are deep or that cause 
limited motion, provided a 40 percent evaluation for area or 
areas exceeding 144 square inches (929 sq. cm.).  A 30 
percent evaluation is warranted for area or areas exceeding 
72 square inches (465 sq. cm.).  A 20 percent evaluation is 
warranted for area or areas exceeding 12 square inches (77 
sq. cm.).  A 10 percent evaluation is warranted for area or 
areas exceeding 6 square inches (39 sq. cm.).  

The regulation notes: (1) scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with Sec. 4.25 of this part; and 
(2) a deep scar is one associated with underlying soft tissue 
damage.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7802, scars, other 
than head, face, or neck, that are superficial and that do 
not cause limited motions warrant a 10 percent evaluation for 
area of areas of 144 square inches (929 sq. cm.) or greater.  
The regulation notes: (1) scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with Sec. 4.25 of this part; and 
(2) a superficial scar is one not associated with underlying 
soft tissue.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 percent 
evaluation is warranted for scars, superficial, unstable.  
The regulation notes: (1) An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar; and (2) a superficial scar is one not associated 
with underlying soft tissue damage.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent 
evaluation is warranted for scars, superficial, painful on 
examination.  The regulation notes: (1) a superficial scar is 
one not associated with underlying soft tissue damage; and 
(2) in this case, a 10-percent evaluation will be assigned 
for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  

The veteran is currently rated at 10 percent under 38 C.F.R. 
§ 4.118 Diagnostic Code 7804 (2006) for superficial scars 
that are painful on examination.  

The VA examination in May 2002 indicated a superficial, 
circular scar on the palm of the right hand that measured 
three centimeters, caused by second degree burns.  Subsequent 
VA examinations in March 2005 and April 2006 showed a scar 
measuring 5 cm by 4 cm on the palm of the right hand.  
Therefore, a rating in excess of 10 percent under Diagnostic 
Code 7801 (2006) is not warranted.  Additionally, as the 
veteran currently receives a 10 percent rating for his scars, 
no higher rating is available under Diagnostic Codes 7802, 
7803, and 7804.    

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a compensable rating for a second degree burn scar 
to the right palm; the benefit-of-the-doubt doctrine is 
inapplicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

A rating in excess of 10 percent for a burn scar to the palm 
of the right hand is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


